DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 20 January 2021. Claims 1-29 are currently pending. Of these, claims 12-18 are withdrawn from further consideration as being drawn to a non-elected invention.
Claim Objections
Claim 28 is objected to because of the following informality:
In line 4, it appears that the phrase “configured retract” should read “configured to retract.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenberger et al. (U.S. Patent 7,691,106).
Schenberger et al. disclose a robotic cutting system (5) comprising a robotic manipulator (see column 10, lines 52-63); a cutting tool (10/25) capable of being coupled to the robotic manipulator, the cutting tool having a saw blade (5) capable of cutting a bone along a cutting plane (i.e. plane defined along 10) and the saw blade comprising a longitudinal axis (52); and a controller (i.e. computer, see column 10, lines .
Claims 21-26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Patent 8,894,654).
	Anderson discloses (as to claim 21) a robotic cutting system (i.e. system defined by robotic manipulator and 1005) comprising a robotic manipulator (see column 20, line 37 – column 21, line 7); a cutting tool (1005) capable of being coupled to the robotic manipulator, the cutting tool having a saw blade (1010) comprising a planar configuration (see Figure 11A) and being capable of cutting a bone along a cutting plane (i.e. plane defined along 1010); a blade guide (1000/1002/1007) coupled to the robotic manipulator, wherein the blade guide is retractable (i.e. via movement of 1000/1002/1007 relative to 1010) and comprises at least one wall (i.e. wall defined by 1007) capable of slidably contacting the saw blade (i.e. in a natural state, the wall does not interfere with motion of the saw blade, it is the examiner’s position that a transverse force applied to the saw blade during cutting would allow the saw blade to contact the wall); and a controller (i.e. computer console, see column 20, line 37 – column 21, line 7) coupled to the robotic manipulator to control the robotic manipulator to perform cutting along the cutting plane with the saw blade; wherein, responsive to the saw blade cutting the bone along the cutting plane, the blade guide is capable of retracting (i.e. via movement of 1000/1002/1007 relative to 1010) and the at least one wall of the blade Note below regarding the term “constrain”) the saw blade from flexing (i.e. due to the interaction between 1007 and 1010), wherein (as to claim 22) the at least one wall is further defined as including an upper wall (i.e. wall defined by upper portion of 1007 defining 1008 as best seen in Figure 11B) and a lower wall (i.e. wall defined by lower portion of 1007 defining 1008 as best seen in Figure 11B), the saw blade being disposed between the upper wall and the lower wall (disposition as best seen in Figure 11B), wherein (as to claim 23) the upper wall and the lower wall are capable of slidably contacting the saw blade such that the saw blade is capable of sliding within the blade guide (i.e. in a natural state, the wall does not interfere with motion of the saw blade, it is the examiner’s position that a transverse force applied to the saw blade during cutting would allow the saw blade to contact the wall), wherein (as to claim 24) the blade guide is capable of moving between an extended position (i.e. a position where 1007 is located closer to 1015) and a retracted position (i.e. a position where 1007 is located farther away from to 1015), wherein the blade guide is capable of retracting from the extended position toward the retracted position in response to the saw blade cutting the bone along the cutting plane (column 9, lines 33-64), wherein (as to claim 25) the blade guide comprises telescoping members (1000 and 1002) and the blade guide telescopes between the extended position and the retracted position, the telescoping members being capable of extending when the blade guide telescopes toward the extended position and retracting when the blade guide telescopes toward the retracted position (i.e. in a similar manner of 300 and 302, see column 7, lines 24-41), wherein (as to claim 26) the blade guide comprises an actuator (i.e. drive mechanism) coupled to the as to claim 28) the blade guide comprises a biasing device (i.e. drive mechanism) capable of biasing the blade guide toward the extended position such that, responsive to the saw blade cutting the bone along the cutting plane, the blade guide is configured retract while engaging the bone (i.e. it is the examiner’s position that the drive mechanism is capable of biasing the blade guide toward either the extended or retracted positions) (see column 9, lines 33-64), and wherein (as to claim 29) the blade guide is capable of being manually operated by an operator of the robotic cutting system (i.e. in a similar manner to 30, see column 14, line 66 – column 15, line 15) (see Figures 11A and 11B, column 9, lines 33-64, and column 20, line 37 – column 21, line 7).
	Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “constrain” is being treated as to keep within certain limits; confine or limit (definition taken from https://www.thefreedictionary.com/constrain).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent 8,894,654), as applied to claim 26 above, in view of Bowling et al. (U.S. Patent 9,226,796).
	Anderson discloses the claimed invention except for wherein the system further comprises a navigation system coupled to the controller and being capable of monitoring movement of the saw blade relative to the bone, the controller being capable of controlling the actuator to move the blade guide between the extended position and the retracted position in response to the navigation system monitoring movement of the saw blade relative to the bone. Bowling et al. teach the use of a robotic system (50) comprising a navigation system (210) coupled to a controller (124) and capable of monitoring movement of a tool (160), the controller being capable of controlling the tool in response to the navigation system monitoring movement of the tool (see Figures 1 and 11, column 6, lines 3-16, and column 14, lines 26-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with wherein the system further comprises a navigation system coupled to the controller and being capable of monitoring movement of the saw blade relative to the bone, the controller being capable of controlling the .
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
Response to Arguments
The applicant’s arguments with respect to claims 19 and 21-29 have been considered but are moot because the new ground of rejection does not rely on the references/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775